Exhibit 10.1
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT (“Agreement”) effective as of October 21, 2008 (the
“Effective Date”) between HARRIS INTERACTIVE INC., a Delaware corporation
(“Company”), and KIMBERLY TILL (“Executive”).
1. CAPACITY AND DUTIES
     1.1 Employment; Acceptance of Employment. Company hereby employs Executive
and Executive hereby accepts employment by Company for the period and upon the
terms and conditions hereinafter set forth.
     1.2 Capacity and Duties.
          (a) Executive shall serve as the President and Chief Executive Officer
of Company, and shall have the duties, authority, and responsibilities
commensurate with such position and such other duties and responsibilities
appropriate for her position as may from time to time be specified by the Board
of Directors of Company (the “Board”). Executive will be based in New York City,
New York; provided, however, she acknowledges and agrees that she will spend
such time as reasonably necessary at the Company’s headquarters in Rochester,
New York, which initially will be a substantial portion of her time. In
addition, the parties recognize that travel to Company’s and its affiliates’
various offices, and to other locations in furtherance of Company’s business,
will be required in connection with the performance of Executive’s duties
hereunder. The Company will provide reasonable office and staff accommodations
to support Executive’s work in an office maintained by the Company in New York
City, New York. Executive will report to the Board of Directors of Company. All
employees of the Company will report to the Executive or her designee, and
Executive shall have hiring and firing authority related to such employees,
subject, however, to the power and authority reserved to the Board pursuant to
law, listing requirements, and the Company’s current Bylaws with regard to
appointment, removal, and compensation of senior officers, which Board power and
authority is not intended to be delegated hereby.
          (b) Executive shall devote substantially full time efforts to the
performance of Executive’s duties hereunder, making reasonable good faith
attempts to further the business and interests of Company.
          (c) Executive shall be appointed by the Board of Directors of the
Company to serve as a director of the Company as of the Effective Date. Prior to
the Termination Date, the Board of Directors shall nominate Executive for
re-election as a director at each annual meeting of stockholders coinciding with
the expiration of her term as a director, and shall recommend her for
re-election, but the failure of the stockholders to elect Executive as a member
of the Board of Directors shall not constitute a breach of this Agreement
provided that the Board has so nominated her and if she is not elected provides
Executive with observer rights for meetings of the Board (not including meetings
of the independent directors of the Company) and copies of documents and
information distributed to the directors (not including documents and
information distributed solely among the independent directors). Unless
otherwise requested by the Board of Directors, Executive will resign as a
director on the Termination Date and upon her failure to do

 



--------------------------------------------------------------------------------



 



so hereby authorizes and grants full authority to the Chairman of the Board of
Directors to deliver Executive’s resignation on her behalf.
          (d) Executive acknowledges that Company’s reputation is important in
the continued success of its business, and agrees, other than in the good faith
performance of her duties with the Company, that she will not directly or
indirectly defame or disparage the Company or its officers, employees, or
directors in any manner; provided, however, that Executive may make such
disclosures as may be required by law, and may make factual competitive
statements not in violation of Section 5. Company acknowledges that Executive’s
reputation is important to her continued success. Company agrees that neither it
nor its executive officers and directors, will directly or indirectly defame or
disparage Executive in any manner; provided, however, that Company may make such
disclosures as may be required by law. The obligations under this Section 1.2(d)
shall survive for a period of four years after the Termination Date.
2. TERM OF EMPLOYMENT
     2.1 Term. The term of Executive’s employment hereunder, for all purposes of
this Agreement, shall commence on the Effective Date (the “Commencement Date”)
and continue through and including the earliest to occur of (i) the date on
which Executive dies, and (ii) the date on which either Company or Executive
terminates Executive’s employment for any reason (collectively, the “Termination
Date”).
3. COMPENSATION
     3.1 Base Compensation. As compensation for Executive’s services, Company
shall pay to Executive base compensation in the form of salary (“Base
Compensation”) in the amount of $600,000 per annum. The salary shall be payable
in periodic installments in accordance with Company’s regular payroll practices
for its executive personnel at the time of payment, but in no event less
frequently than monthly. The Compensation Committee of the Board shall review
Base Compensation periodically for the purpose of determining, in its sole
discretion, whether Base Compensation should be increased but not decreased;
provided, however, in connection with a general decrease in base compensation
for its other executive officers Executive’s Base Compensation may be decreased
in the same proportions as contemporaneous decreases in base compensation for
other executive officers provided that Executive’s Base Compensation shall never
be less than the amount that is 5% less than the highest amount of annual Base
Compensation paid to her during the term of this Agreement and shall never be
less than $600,000.
     3.2 Performance Bonus. As additional compensation for the services rendered
by Executive to Company Executive shall be paid a performance bonus
(“Performance Bonus”) payable in full at the same time as payment of other
executive bonuses by the Company but no later than two and one-half (2.5) months
after the end of the applicable fiscal year. The Performance Bonus award
criteria and amount shall be those established on an annual basis by the
Compensation Committee of the Board of Directors of the Company based upon
(i) Company achievement of financial targets established in good faith annually
by the Compensation Committee, and (ii) achievement of individual management
objectives established

2



--------------------------------------------------------------------------------



 



annually by the Compensation Committee after consultation with Executive
(failure to achieve which may result in cutbacks); provided, however,
Executive’s target Performance Bonus shall not be less than her Base
Compensation. No Performance Bonus will be due in the event that award criteria
(which may include criteria for partial payments) established by the
Compensation Committee are not met.
     For fiscal 2009 targets will be established by the Compensation Committee
within approximately 30 days after the Effective Date, after consultation with
Executive; provided, however, Executive will receive a minimum bonus of $300,000
for fiscal 2009 pro rated for the portion of the year between the Effective Date
and June 30, 2009.
     3.3 Employee Benefits. Executive shall be entitled to participate in such
of Company’s employee benefit plans and benefit programs as may from time to
time be provided by Company for its senior executives generally. Company shall
have no obligation, however, to maintain any particular program or level of
benefits referred to in this Section 3.3.
     3.4 Vacation. Executive shall be entitled to the normal and customary
amount of paid vacation provided to senior executive officers of the Company,
but in no event less than 20 days during each calendar year. Any vacation days
that are not taken in a given calendar year shall accrue and carry over from
year to year, or be paid or lost, according to the Company’s standard vacation
policies. The Executive may be granted leaves of absence with or without pay for
such valid and legitimate reasons as the Board of Directors in its sole and
absolute discretion may determine, and is entitled to the same personal days and
holidays provided to other senior executives the of Company.
     3.5 Expense Reimbursement
          (a) Company shall reimburse Executive for all reasonable and
documented expenses incurred by Executive in connection with the performance of
Executive’s duties hereunder in accordance with its regular reimbursement
policies as in effect from time to time. Among others, the Company will treat
and reimburse Executive’s reasonable travel expenses to and from the Company’s
headquarters in Rochester, New York, as business travel, and will gross up
payments to Executive for any taxes paid related to any such reimbursement to
the extent that such reimbursement is treated as taxable income to Executive in
a manner that the Executive will have no after tax cost for such amounts.
          (b) The Company shall reimburse the Executive for reasonable
attorney’s fees incurred prior to the Effective Date in the negotiation of this
Employment Agreement, payable within 30 days after receipt of Executive’s
request therefor accompanied by a copy of the summary invoice for same, and will
gross up payments to Executive for any taxes paid related to any such
reimbursement to the extent that such reimbursement is treated as taxable income
to Executive in a manner that the Executive will have no after tax cost for such
amounts.
     3.6 Term Life Insurance. In addition to the Company-paid life insurance
made available to senior executives of the Company generally, the Company shall
provide Executive with $600,000 face value of term life insurance, and shall pay
the premiums for such policies promptly as they become due. Upon the request of
the Executive made in connection with a

3



--------------------------------------------------------------------------------



 



Termination Date, the Company shall take all reasonable steps to provide
Executive the right to continue such life insurance at her own expense after the
Termination Date.
     3.7 Withholding. All payments under this Agreement shall be subject to any
required withholding of Federal, state and local taxes pursuant to any
applicable law or regulation.
     3.8 Accounting Restatement.
          (a) In the event that the Company is required to prepare an accounting
restatement due to material non-compliance of the Company with any financial
reporting requirement related to a period during the term of this Agreement
under the securities laws (Restatement”), for any reason including without
limitation as a result of fraud, negligence, or intentional misconduct, whether
by Executive or any other person(s), subject to Section 3.8(c) Executive shall
reimburse the Company for any Excess Payment received for the first annual
accounting period covered by any individual Restatement and related later
Restatements due to non-compliance with the same financial reporting
requirement. Executive shall not be responsible for reimbursement for any
Restatements that result from or are a continuation of practices and policies
prior to the date of this Agreement unless (i) during the first year after the
date of this Agreement Executive has actual knowledge of the practices and
policies including actual knowledge that such policies and practices involve
material non-compliance with any financial reporting requirement, and
(ii) thereafter Executive has actual knowledge of the practices and policies,
and in the case of both (i) and (ii) has not reported such matter to the Audit
Committee of the Board within a reasonable period after acquiring such
knowledge. For purposes of this Section 3.8, “Excess Payment” shall mean the
positive difference, if any, between any Performance Bonus payment made to
Executive and the payment that would have been made had the Performance Bonus
been calculated based upon the Company’s financial statements as restated. The
portion of any Excess Payment retained by Executive net after taxes shall be
repaid within ninety (90) days after Executive has been notified in writing of a
Board determination described below, and the remainder of such Excess Payment,
if any, shall be repaid within thirty (30) days of the date on which the
Executive is entitled to receive the benefit of a refund claim.
          (b) In addition and subject to Section 3.8(c), Executive shall
reimburse the Company for the amount of the proceeds of sale by Executive of any
performance-based equity incentive award, the vesting of which was determined in
whole or in part upon meeting or exceeding specific performance targets relating
to the financial results of the Company (not including stock price targets) for
the period(s) covered by the Restatement, that would not have been met based
upon the financial results as restated, and any such award held by Executive
that has vested but remains unsold shall be forfeited. In the event that any
Restatement related to the Company’s financial statements for fiscal 2008
changes the EBITDA for such year, the EBITDA targets under the performance-based
equity incentive award made on even date with this Agreement shall be equitably
adjusted to account for the change in such base year. The portion of any Excess
Payment retained by Executive net after taxes shall be repaid within ninety
(90) days after Executive has been notified in writing of a Board determination
described below, and the remainder of such Excess Payment, if any, shall be
repaid within thirty (30) days of the date on which the Executive is entitled to
receive the benefit of a refund claim.

4



--------------------------------------------------------------------------------



 



          (c) Executive shall have no reimbursement obligation under this
Section 3.8 unless the Board has considered the matter in a meeting (which may
be telephonic) at which Executive (with counsel) is given the opportunity to
appear and discuss the matter, and in its good faith discretion has made a
determination that reimbursement is appropriate under the circumstances. The
rights under this Agreement are in addition to, and do not replace, the rights
of the Company, if any, under Section 304 of the Sarbanes-Oxley Act.
4. TERMINATION OF EMPLOYMENT
     4.1 Accrued Obligations. For purposes of this Agreement:
          (a) “Accrued Base Obligations” shall mean amounts for Base
Compensation, expense reimbursement, vacation, and employee benefits which have
accrued, vested, and are unpaid as of the Termination Date.
          (b) “Accrued Bonus Obligations” shall mean, for the year in which the
Termination Date occurs, a prorated Performance Bonus for the partial-year
period ending on the Termination Date (the “Partial Period”). The prorated
Performance Bonus shall be based on achievement of the annual financial metrics
as then in effect for calculation of Executive’s bonus (for example, net
earnings, revenues, or other metrics as applicable, but not including individual
management objectives) multiplied by a fraction, the numerator of which is the
number of days elapsed in the fiscal year prior to the Termination Date and the
denominator of which is 365. It shall mean for the year prior to the year of
termination, the earned Performance Bonus for such year to the extent then
unpaid.
          (c) Accrued Base Obligations other than employee benefits shall be
paid within thirty (30) days after the Termination Date. Employee benefits shall
be paid as provided under the applicable plan or program. Accrued Bonus
Obligations shall be paid on the date on which they would have been paid under
this Agreement absent the occurrence of the Termination Date.
     4.2 Termination Procedures. Except as otherwise provided in this Agreement,
any termination of Executive’s employment by the Company or by Executive (other
than termination pursuant to death) shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and, if applicable, shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated, as well as the Termination Date.
     No Notice of Termination of Executive for Cause shall be given by the
Company unless and until (i) adoption of a resolution, approved by at least 75%
of the Board (not including Executive), finding that in the good faith opinion
of the Board of Directors Executive is guilty of the conduct described in the
definition of Cause, after at least five (5) business days notice is provided to
Executive, such notice to include in reasonable specificity the alleged conduct
justifying such termination for Cause, and (ii) an opportunity is given to
Executive, together with counsel, to be heard by the Board of Directors of
Harris at a meeting (which may be held by

5



--------------------------------------------------------------------------------



 



telephonic conference call). This Section 4.2 shall not prevent Executive from
challenging, pursuant to Section 6.1, the Board’s determination that Cause
exists, or that Executive has failed to cure any act (or failure to act), to the
extent permitted by this Agreement, that purportedly formed the basis for the
Board’s determination. The fact finder shall review whether or not Cause existed
or an act was cured on a de novo basis, with no presumption given to the Board’s
determination.
     4.3 Death of Executive. If Executive dies, Company shall not be obligated
to make any further payments under this Agreement except amounts for:
          (a) Accrued Base Obligations,
          (b) Accrued Bonus Obligations, and
          (c) rights to indemnification, advancement of legal fees, and
officer’s liability insurance coverage pursuant to Section 6.9 (collectively
“Indemnification”).
     4.4 Disability of Executive. If Executive is permanently disabled (as
defined in Company’s long-term disability insurance policy then in effect) and
has been so permanently disabled for the time period required for eligibility
for benefits under the Company’s long-term disability insurance policy then in
effect, then the Board shall have the right to terminate Executive’s employment
upon 15 days’ prior written notice to Executive (“Disability”) provided that the
Executive’s employment shall immediately terminate for disability if, as of an
earlier date, she incurs a separation from service (within the meaning of
Internal Revenue Code Section 409A) as a result of physical or mental incapacity
In the event Executive’s employment is terminated for Disability in accordance
with this Section 4.4, Company shall not be obligated to make any further
payments under this Agreement except for:
          (a) Accrued Base Obligations,
          (b) Accrued Bonus Obligations, and
          (c) Indemnification.
     4.5 Termination for Cause.
          (a) Executive’s employment shall terminate immediately upon a Notice
of Termination from the Company that Executive is being terminated for Cause (as
defined herein), in which event Company shall not thereafter be obligated to
make any further payments under this Agreement except for:
               (i) Accrued Base Obligations,
               (ii) Accrued Bonus Obligations, and
               (iii) Indemnification.
          (b) “Cause” shall be limited to the following:

6



--------------------------------------------------------------------------------



 



               (i) willful failure to make reasonable attempts in good faith to
substantially perform Executive’s duties as described in Section 1.2 (other than
because of physical or mental incapacity) after demand for substantial
performance is delivered by Company in writing that specifically identifies the
manner in which Company believes Executive has not made reasonable attempts in
good faith to substantially perform Executive’s duties and Executive’s failure
to cure such failure within thirty (30) days after receipt of the Company’s
written demand; provided, however, that a failure to perform such duties during
the remedy period set forth in subsection (i) of the definition of Good Reason
set forth in Section 4.7 hereof, following the issuance of a Notice of
Termination (as herein defined) by Executive for Good Reason, shall not be Cause
unless an arbitrator acting pursuant to Section 6.1 hereof finds Executive to
have acted in bad faith in issuing such Notice of Termination;
               (ii) willful misconduct with regard to the Company or Executive’s
duties that is materially and demonstrably injurious to Company or its
subsidiaries; or
               (iii) conviction or plea of guilty or nolo contendere to a crime
which involves serious moral turpitude or, if not including serious moral
turpitude, arises from an act that is materially and demonstrably injurious to
the Company or any of its subsidiaries, or conviction or plea of guilty or nolo
contendere to a felony;
               (iv) material violation of Section 5 of this Agreement,
               (v) material violation of Company polices set forth in Company
manuals or written statements of policy provided that such violation is
materially and demonstrably injurious to Company (it being understood that among
others any violation of the Company’s Insider Trading Policy as applicable to
executive officers shall be deemed to be material) and, if curable, continues
for more then five (5) business days after written notice thereof is given to
Executive by the Company; and
               (vi) material breach of any material provision of this Agreement
by Executive (not including those covered by subclause (i) above), which breach
continues for more than seven (7) business days after written notice thereof is
given by the Company to Executive.
     4.6 Termination Without Cause or by Executive for Good Reason.
          (a) The Company and the Executive each reserve the right to terminate
Executive’s employment at any time. If a Termination Date occurs due to Company
terminating Executive without Cause or Executive terminating for Good Reason,
then Company shall have no further obligations under this Agreement except that
Company shall pay to Executive the amounts shown in Section 4.6(c).
          (b) For the avoidance of doubt, Section 4.6(c) shall not apply to
(i) termination for Cause which circumstance is covered by Section 4.5,
(ii) termination by Executive without Good Reason which circumstance is covered
by Section 4.7, (iii) termination by reason of death which circumstance is
covered by Section 4.3, or (iv) termination by reason of Disability which
circumstance is covered by Section 4.4.

7



--------------------------------------------------------------------------------



 



          (c) If Company terminates Executive without Cause or Executive
terminates with Good Reason, then the Company shall pay to Executive:
               (i) the Accrued Base Obligations,
               (ii) two times annual Base Compensation, payable in twelve
(12) equal monthly installments commencing in the month following the month in
which the Termination Date occurs,
               (iii) Accrued Bonus Obligations,
               (iv) health and medical benefits as required by Section 3.3 of
this Agreement during the twelve-month period immediately following the
Termination Date; provided, however, if Executive or Executive’s dependents are
ineligible to participate in the Company benefit programs under Section 3.3, the
Company shall arrange to reimburse Executive for health and medical coverage
reasonably comparable to that previously provided under Section 3.3, and further
provided that such benefits shall become secondary to primary coverage upon the
date or dates Executive receives coverage and benefits which are substantially
similar, taken as a whole, without waiting period or pre-existing condition
limitations, under the plans and programs of a subsequent employer, and
               (v) Indemnification.
     4.7 Termination by Executive without Good Reason.
          (a) Executive may terminate this Agreement without Good Reason upon
notice given as provided in Section 4.7(c). In the event Executive’s employment
is voluntarily terminated by Executive without Good Reason, Company shall not be
obligated to make any further payments to Executive hereunder other than:
               (i) Accrued Base Obligations,
               (ii) earned but unpaid Performance Bonus for fiscal years ended
prior to the Termination Date, payable on the date on which such Performance
Bonus would be paid absent Executive’s termination, and
               (iii) Indemnification.
In addition, the Board will consider, in its discretion, whether or not a
prorated Performance Bonus for the Partial Period should be paid.
          (b) “Good Reason” shall mean the following:
               (i) material breach of Company’s obligations hereunder, including
any assignment of duties not included within the Executive’s duties described in
Section 1.2 unless previously agreed to in writing by Executive;

8



--------------------------------------------------------------------------------



 



               (ii) any decrease in Executive’s salary except as expressly
permitted by Section 3.1;
               (iii) any decrease of Executive’s target Performance Bonus below
100% of Base Compensation,
               (iv) the failure of any successor in interest of the Company to
be bound by the terms of this Agreement in accordance with Section 6.4 hereof,
or
               (v) any diminution in Executive’s title or material diminution in
Executive’s duties, responsibilities, authority or reporting lines.
          (c) Executive must provide a Notice of Termination to the Company that
she is intending to terminate her employment for Good Reason within ninety
(90) days after the occurrence of the event she believes constitutes Good
Reason, which termination notice shall specify that a Termination Date will
occur thirty (30) days after the date of such notice unless the circumstances
constituting Good Reason and identified by Executive in the Notice of
Termination are remedied prior to such Termination Date. Executive’s right to
terminate Executive’s employment hereunder for Good Reason shall not be affected
by Executive’s subsequent Disability provided that the notice of intention to
terminate is given prior to the onset of such Disability. Subject to compliance
by Executive with the notice provisions of this Section (c), Executive’s
continued employment prior to terminating employment for Good Reason shall not
constitute consent to, or a waiver of rights with respect to, any act or failure
to act constituting Good Reason. In the event Executive delivers to the Company
a Notice of Termination for Good Reason, upon request of the Board Executive
agrees to appear, accompanied by her legal counsel, before a meeting of the
Board called and held for such purpose (after at least three business days
notice) and specify to the Board the particulars as to why Executive believes
adequate grounds for termination for Good Reason exist. No action by the Board,
other than the remedy of the circumstances within the thirty (30) day period
after the date of the Notice of Termination, shall be binding on Executive.
     4.8 Mitigation. Executive shall not be required to mitigate amounts payable
under this Section 4 by seeking other employment or otherwise, and there shall
be no offset against amounts due Executive under this Agreement on account of
subsequent employment except as specifically provided herein.
     4.9 Change of Control.
          (a) If Executive is terminated without Cause or Executive terminates
her employment for Good Reason, in each such case in contemplation of, or during
the eighteen-month period following, a Change of Control (as defined below),
then in lieu of the payments and benefits to which Executive is entitled under
Section 4.6 Executive shall receive:
               (i) the Accrued Base Obligations,
               (ii) any unpaid Performance Bonus earned for any fiscal year
ended on or before the Termination Date payable on the date on which such
Performance Bonus would be paid absent termination,

9



--------------------------------------------------------------------------------



 



               (iii) two times annual Base Compensation, payable in twelve
(12) equal monthly installments commencing in the month following the month in
which the Termination Date occurs.
               (iv) $600,000 payable in a lump sum six months and one day after
the Termination Date, and
               (v) health and medical benefits as required by Section 3.3 of
this Agreement during the twelve-month period immediately following the
Termination Date; provided, however, if Executive or Executive’s dependents are
ineligible to participate in the Company benefit programs under Section 3.3, the
Company shall arrange to reimburse Executive for health and medical coverage
reasonably comparable to that previously provided under Section 3.3, and further
provided that such benefits shall become secondary to primary coverage upon the
date or dates Executive receives coverage and benefits which are substantially
similar, taken as a whole, without waiting period or pre-existing condition
limitations, under the plans and programs of a subsequent employer.
In addition, the Board will consider, in its discretion, whether or not a
prorated Performance Bonus for the Partial Period should be paid.
          (b) If a Change of Control shall have occurred:
               (i) after such Change of Control Executive’s entitlement to
Performance Bonuses under Section 3.2 may be modified by the new controlling
Person in a reasonable manner (not to afford Executive with materially less
opportunity to earn bonus than existed prior to the Change of Control) so that
such Performance Bonus is calculated with reference to a performance-based bonus
plan provided by the new controlling Person; and
               (ii) after such Change of Control Executive’s entitlement to
payments and benefits under Sections 3.3 and 3.4 may be modified by the new
controlling Person to entitlement to those benefits generally provided to senior
executives of the new controlling Person.
          (c) A “Change of Control” shall be deemed to have occurred if:
               (i) a change in control has occurred of a nature that would be
required to be reported in a proxy statement with respect to the Company (even
if the Company is not actually subject to said reporting requirements) in
response to Item 6(e) (or any comparable or successor Item) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), except that any merger, consolidation or corporate
reorganization in which the owners of the Company’s capital stock entitled to
vote in the election of directors (the “Voting Stock”) prior to said combination
receive 75% or more of the resulting entity’s Voting Stock shall not be
considered a change in control for the purposes of this Plan;
               (ii) any “person” (as that term is used in Sections 13(d) and
14(d)(2) of the Exchange Act, excluding any stock purchase or employee stock
ownership plan maintained by the Company or a Related Company) becomes the
“beneficial owner” (as that term is defined

10



--------------------------------------------------------------------------------



 



by the Securities and Exchange Commission for purposes of Section 13(d) of the
Exchange Act), directly or indirectly, of more than 15% of the outstanding
voting stock of the Company or its successors (not including a person that
acquired less than 15% of the then outstanding stock but became the holder of
more than 15% of such stock by reason of acquisition by the Company of shares of
its stock or forfeitures of restricted stock previously granted to employees);
               (iii) the sale or other transfer of all or substantially all of
the assets of the Company; or
               (iv) during any period of two consecutive years a majority of the
Board of Directors no longer consists of individuals who were members of the
Board of Directors at the beginning of such period, unless the election of each
director who was not a director at the beginning of the period was approved by a
vote of at least 75% of the directors still in office who were directors at the
beginning of the period.
     4.10 Effect of Section 409A.
          (a) Section 409A. It is intended that the provisions of this Agreement
comply with Code Section 409A or be exempt therefrom, and this Agreement shall
be administered, and all provisions of this Agreement shall be construed, in a
manner consistent with the requirements for avoiding taxes or penalties under
Code Section 409A.
          (b) Installments. If under this Agreement, an amount is to be paid in
two or more installments, for purposes of Code Section 409A, each installment
shall be treated as a separate payment.
          (c) Separation From Service. A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of amounts or benefits subject to Code Section 409A
upon or following a termination of employment unless such termination is also a
“Separation from Service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “resignation,”
“termination,” “termination of employment” or like terms shall mean Separation
from Service.
          (d) Specified Employee. If Executive is deemed on the date of
termination of his employment to be a “specified employee”, within the meaning
of that term under Section 409A(a)(2)(B) of the Code and using the
identification methodology selected by the Company from time to time, or if
none, the default methodology, then:
               (i) With regard to any payment, the providing of any benefit or
any distribution of equity that constitutes “deferred compensation” subject to
Code Section 409A, payable upon separation from service, such payment, benefit
or distribution shall not be made or provided prior to the earlier of (i) the
expiration of the six-month period measured from the date of Executive’s
Separation from Service or (ii) the date of Executive’s death; and
               (ii) On the first day of the seventh month following the date of
Executive’s Separation from Service or, if earlier, on the date of his death,
(x) all payments delayed pursuant to this Section 4.10, with interest at the
prime rate as published in the Wall

11



--------------------------------------------------------------------------------



 



Street Journal on the first business day of the delay period (whether they would
otherwise have been payable in a single sum or in installments in the absence of
such delay), shall be paid or reimbursed to Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal dates specified from them herein and
(y) all distributions of equity delayed pursuant to this Section 4.10(d) shall
be made to Executive.
          (e) Reimbursement. With regard to any provision herein that provides
for reimbursement of costs and expenses or in-kind benefits, except as permitted
by Code Section 409A, (i) the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, (ii) the amount
of expenses eligible for reimbursement, of in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (ii) shall not be violated without regard to expenses
reimbursed under any arrangement covered by Section 105(b) of the Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect and (iii) such payments shall be made on or before the
last day of Executive’s taxable year following the taxable year in which the
expense occurred.
          (f) Payment Period. Whenever a payment under this Agreement specifies
a payment period with reference to a number of days (e.g., “payment shall be
made within forty (40) days following the date of termination), the actual date
of payment within the specified period shall be within the sole discretion of
the Company.
          (g) Compliance. If any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause Executive
to incur any additional tax or interest under Code Section 409A, the Company
shall, after consulting with Executive, reform such provision to comply with
Code Section 409A; provided that the Company agrees to maintain, to the maximum
extent practicable, the original intent and economic benefit to Executive of the
applicable provision without violating the provisions of Code Section 409A. The
Company shall indemnify and hold Executive harmless, on an after tax basis, for
any additional tax or interest (including interest and penalties with respect
there to) that may be imposed on Executive by Code Section 409A as a result of
the application of Section 409A to any payment or benefits hereunder or
otherwise from the Company.
          (h) Any payment or reimbursement for taxes made pursuant to
Section 4.10(g) above, or any other provision hereof (and any gross up thereon),
shall be paid to the Executive promptly after such obligation is incurred, but
in no event later than the end of the calendar year following the calendar year
in which the tax is paid by the Executive.
     4.11 Precondition to Post-Termination Payments. As a condition for the
payment of any post-Termination Date benefits to be provided hereunder except
for Accrued Base Obligations and earned but unpaid Performance Bonus for fiscal
years ended prior to the Termination Date, prior to the date of any such payment
Executive shall deliver to the Company a release in favor of the Company in the
form attached hereto as Exhibit A prior to the 52nd day after the Termination
Date. The amounts due prior to the sixtieth day after the Termination Date

12



--------------------------------------------------------------------------------



 



conditioned on the delivery of the release shall be paid on or commencing on the
sixtieth day and any amounts due prior thereto shall be paid in a lump sum on
the sixtieth day.
     4.12 280G Gross-Up.
          (a) In the event that Executive shall become entitled to payments
and/or benefits provided by this Agreement or any other amounts in the “nature
of compensation” (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, or any arrangement or agreement
with any person whose actions result in a change of ownership or effective
control covered by Code Section 280G(b)(2) (a “280G Change in Control”) or any
person affiliated with the Company or such person) as a result of a 280G Change
in Control (collectively the “Company Payments”), and such Company Payments will
be subject to the tax (the “Excise Tax”) imposed by Code Section 4999 (and any
similar tax that may hereafter be imposed by any taxing authority), subject to
Section 4.10 above, the Company shall pay to Executive at the time specified
below (i) an additional amount (the “Gross-Up Payment”) such that the net amount
retained by Executive, after deduction of any Excise Tax on the Company Payments
and any U.S. federal, state, and for local income or payroll tax upon the
Gross-up Payment provided for by this paragraph, but before deduction for any
U.S. federal, state, and local income or payroll tax on the Company Payments,
shall be equal to the Company Payments and (ii) an amount equal to the product
of any deductions disallowed for federal, state or local income tax purposes
because of the inclusion of the Gross-Up Payment in Executive’s adjusted gross
income multiplied by the highest applicable marginal rate of federal, state or
local income taxation, respectively, for the calendar year in which the Gross-Up
Payment is to be made.
          (b) In the event that the Internal Revenue Service or court ultimately
makes a determination that the excess parachute payments plus the base amount is
an amount other than as determined initially, an appropriate adjustment shall be
made with regard to the Gross-Up Payment to reflect the final determination.
          (c) For purposes of determining whether any of the Company Payments
and Gross-Up Payments (collectively the “Total Payments”) will be subject to the
Excise Tax and the amount of such Excise Tax, (i) the Total Payments shall be
treated as “parachute payments” within the meaning of Code Section 280G(b)(2),
and all “parachute payments” in excess of the “base amount” (as defined under
Code Section 280G(b)(3)) shall be treated as subject to the Excise Tax, unless
and except to the extent that, in the opinion of the Company’s independent
certified public accountants appointed prior to any change in ownership (as
defined under Code Section 280G(b)(2)) or tax counsel selected by such
accountants or the Company (the “Accountants”) such Total Payments (in whole or
in part) either do not constitute “parachute payments,” including giving effect
to the recalculation of stock options in accordance with Treasury
Regulation Section 1.280G-1, Q&A 33, represent reasonable compensation for
services actually rendered within the meaning of Code Section 280G(b)(4) in
excess of the “base amount” or are otherwise not subject to the Excise Tax, and
(ii) the value of any non-cash benefits or any deferred payment or benefit shall
be determined by the Accountants in accordance with the principles of Code
Section 280G. To the extent permitted under Revenue Procedure 2003-68, the value
determination shall be recalculated to the extent it would be beneficial to
Executive. In the event that the Accountants are serving as accountant or
auditor for the individual, entity or

13



--------------------------------------------------------------------------------



 



group effecting the Change in Control, Executive may appoint with the approval
of the Company, which approval shall not be unreasonable or unreasonably
delayed, another nationally recognized accounting firm reasonably acceptable to
the Company to make the determinations hereunder (which accounting firm shall
then be referred to as the “Accountants” hereunder). All determinations
hereunder shall be made by the Accountants which shall provide detailed
supporting calculations both to the Company and Executive at such time as it is
requested by the Company or Executive. If the Accountants determine that
payments under this Agreement must be reduced pursuant to this paragraph, they
shall furnish Executive with a written opinion to such effect. The determination
of the Accountants shall be final and binding upon the Company and Executive.
          (d) For purposes of determining the amount of the Gross-Up Payment,
Executive’s actual U.S. federal income tax rate in the calendar year in which
the Gross-Up Payment is to be made and state and local income taxes at
Executive’s actual rate of taxation in the state and locality of Executive’s
residence for the calendar year in which the Company Payment is to be made, net
of the maximum reduction in U.S. federal income taxes which could be obtained
from deduction of such state and local taxes if paid in such year, shall be
used. In the event that the Excise Tax is subsequently determined by the
Accountants to be less than the amount taken into account hereunder at the time
the Gross-Up Payment is made, Executive shall repay to the Company, at the time
that the amount of such reduction in Excise Tax is finally determined, the
portion of the prior Gross-Up Payment attributable to such reduction (plus the
portion of the Gross-Up Payment attributable to the Excise Tax and U.S. federal,
state and local income tax imposed on the portion of the Gross-up Payment being
repaid by Executive if such repayment results in a reduction in Excise Tax or a
U.S. federal, state and local income tax deduction), plus interest on the amount
of such repayment at the rate provided in Code Section 1274(b)(2)(B).
Notwithstanding the foregoing, in the event any portion of the Gross-Up Payment
to be refunded to the Company has been paid to any U.S. federal, state and local
tax authority, repayment thereof (and related amounts) shall not be required
until actual refund or credit of such portion has been made to Executive, and
interest payable to the Company shall not exceed the interest received or
credited to Executive by such tax authority for the period it held such portion.
Executive and the Company shall mutually agree upon the course of action to be
pursued (and the method of allocating the expense thereof) if Executive’s claim
for refund or credit is denied.
          (e) In the event that the Excise Tax is later determined by the
Accountant or the Internal Revenue Service to exceed the amount taken into
account hereunder at the time the Gross-Up Payment is made (including by reason
of any payment the existence or amount of which cannot be determined at the time
of the Gross-Up Payment), the Company shall make an additional Gross-Up Payment
in respect of such excess (plus any interest or penalties payable with respect
to such excess) at the time that the amount of such excess is finally
determined.
          (f) Subject to Section 4.10 above, the Gross-up Payment or portion
thereof provided for above shall be paid within 30 days following a 280G Change
in Control which subjects Executive to the Excise Tax; provided, however, that
if the amount of such Gross-up Payment or portion thereof cannot be finally
determined on or before such day, the Company shall pay to Executive on such day
an estimate, as determined in good faith by the Accountant, of the minimum
amount of such payments and shall pay the remainder of such payments, subject

14



--------------------------------------------------------------------------------



 



to further payments pursuant to Section 4.12(b) hereof, as soon as the amount
thereof can reasonably be determined, but in no event later than the ninetieth
(90th) day after the occurrence of the event subjecting Executive to the Excise
Tax. Notwithstanding any other provision of this Agreement, all Gross-up
payments under this Section 4.12 shall be made to the Executive no later than by
the end of the Executive’s taxable year following the Executive’s taxable year
in which Executive remits the applicable taxes. In the event that the amount of
the estimated payments exceeds the amount subsequently determined to have been
due, the Executive shall reimburse the Company for such amount, such
reimbursement to be payable on the fifth (5th) day after demand by the Company
(together with interest at the rate provided in Code Section 1274(b)(2)(B)).
          (g) In the event of any controversy with the Internal Revenue Service
(or other taxing authority) with regard to the Excise Tax, Executive shall
permit the Company to control issues related to the Excise Tax (at its expense),
but Executive shall control any other issues unrelated to the Excise Tax. In the
event that the issues are interrelated, Executive and the Company shall in good
faith cooperate. In the event of any conference with any taxing authority as to
the Excise Tax or associated income taxes, Executive shall permit the
representative of the Company to accompany Executive, and Executive and his
representative shall cooperate with the Company and its representative.
          (h) The Company shall be responsible for all charges of the
Accountant.
          (i) The Company and Executive shall promptly deliver to each other
copies of any written communications, and summaries of any verbal
communications, with any taxing authority regarding the Excise Tax covered by
this provision.
          (j) Nothing in this Section 4.12 is intended to violate the
Sarbanes-Oxley Act and to the extent that any advance or repayment obligation
hereunder would do so, such obligation shall be modified so as to make the
advance a nonrefundable payment to Executive and the repayment obligation null
and void.
5. NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY
     5.1 Non-Competition.
          (a) Consideration for this Section. Executive acknowledges and agrees
that:
               (i) the advance commitment of the Company to provide the
benefits, including in particular and without limitation those obligations under
Sections 4.4(b), 4.5(a)(ii), 4.6(c)(ii), 4.6(c)(iii), 4.6(c)(iv), 4.9(a)(iii),
4.9(a)(iv), 4.9(a)(v), and 4.12 afforded by this Agreement are over and above
those otherwise afforded by Company policy, and in making its decision to offer
Executive the benefits afforded by this agreement and bind itself in advance to
the obligations hereunder the Company relied upon and was induced by the
covenants made by Executive in this Section 5,
               (ii) in accepting the benefits evidenced by this Agreement
Executive is receiving an asset of significant value, and Company’s entry into
this Agreement and its

15



--------------------------------------------------------------------------------



 



incurrence of the related payment and other obligations hereunder are fair and
adequate consideration for the Executive’s obligations under this Section 5,
               (iii) Executive’s position with the Company places Executive in a
position of confidence and trust with the clients and employees of the Company,
               (iv) the Company’s business (including its acquisitive activity)
is carried on throughout the world and accordingly, it is reasonable that the
restrictive covenants set forth below are not limited by specific geographic
area,
               (v) the course of Executive’s employment with the Company
necessarily requires the disclosure of confidential information and trade
secrets related to the Company’s relationships with clients (such as, without
limitation, pricing information, marketing plans, budgets, designs,
methodologies, products, client preferences and policies, and identity of
appropriate personnel of clients with sufficient authority to influence a shift
in suppliers) as well as other confidential and proprietary information, (such
as databases, methodologies, and technologies),
               (vi) Executive’s employment affords Executive the opportunity to
develop a personal acquaintanceship and relationship with the Company’s
employees and clients, which in some cases may constitute the Company’s primary
or only contact with such employees and clients, and to develop a knowledge of
those client’s and employee’s affairs and requirements,
               (vii) the Company’s relationships with its established clientele
and employees are placed in Executive’s hands in confidence and trust,
               (viii) it is reasonable and necessary for the protection of the
goodwill and business of the Company that Executive make the covenants contained
in this agreement, and
               (ix) the Executive understands that the provisions of this
Section 5 may limit Executive’s ability to earn a livelihood in a business
similar or related to the business of Company, but nevertheless agrees and
acknowledges that (A) the provisions of Section 5 are reasonable and necessary
for the protection of Company, and do not impose a greater restraint than
necessary to protect the goodwill or other business interest of Company, and
(B) such provisions contain reasonable limitations as to the time and the scope
of activity to be restrained.
In consideration of the foregoing, Executive agrees to strict enforcement of the
provisions hereof.
     5.2 Restricted Activity.
          (a) During the period that Executive is employed by the Company, and
for the period twelve months after the Termination Date (the “Non-Competition
Period”), Executive shall not, directly or indirectly, own, manage, operate,
join, control, participate in, invest in or otherwise be connected or associated
with, in any manner (collectively, “Be Involved With”), including, without
limitation, as an officer, director, employee, distributor, independent

16



--------------------------------------------------------------------------------



 



contractor, independent representative, partner, consultant, advisor, agent,
proprietor, trustee or investor, any Competing Business (defined below);
provided, however, that ownership of 4.9% or less of the stock or other
securities of a corporation, the stock of which is listed on a national
securities exchange or otherwise publicly traded shall not constitute a breach
of this Section 5, so long as the Executive does not in fact have the power to
control, or direct the management of, or is not otherwise engaged in prohibited
activities with, such corporation. Notwithstanding the foregoing, Executive may
Be Involved With an entity (including its Affiliates), twenty percent (20%) or
more of the business of which is not in material competition with the Company
but that engages in some business “Limited Business”) substantially similar to
the whole, or at least twenty percent (20%) of the business conducted by the
Company, provided, however, that Executive in not personally involved in the day
to day operations of the Limited Business, and the Limited Business either does
not report to Executive or, if it does, it is less than twenty percent (20%) of
the business that reports to Executive, and the Executive complies with
Sections 5.2(c) and 5.3. The foregoing is not intended to limit Executive’s
ability as an outside vendor to provide goods or services of a non-competitive
nature to any entity or person.
          (b) For purposes of this Section 5.2, the term “Competing Business”
shall mean any business or venture which is substantially similar to the whole,
or any part of the business that is at least twenty percent (20%) of, the
business conducted by Company (prior to any Change in Control of the Company),
and which is in material competition with the Company, and the term “Affiliate”
of any person or entity shall mean any other person or entity directly or
indirectly controlling, controlled by or under common control with such
particular person or entity, where “control” means the possession, directly or
indirectly, of the power to direct the management and policies of a person or
entity whether through the ownership of voting securities, contract, or
otherwise.
          (c) During the Non-Competition Period, Executive shall not (including
without limitation on behalf of, for the benefit of, or in conjunction with, any
other person or entity) directly or indirectly, except in the good faith
performance of her duties for the Company:
               (i) solicit, induce or otherwise encourage in any way, any
employee of Company to terminate such employee’s relationship with Company for
any reason, or assist any person or entity in doing so,
               (ii) employ, engage or otherwise contract for services or create
any similar relationship with any employee or former employee of Company in any
business or venture of any kind or nature, in the case of a former employee
unless such person shall not have been employed by Company for a period of at
least six months and no solicitation prohibited by this Section 5.2(c) shall
have occurred during the period such person was employed by the Company, or
               (iii) interfere in any manner with the relationship between any
employee and Company.
Notwithstanding the foregoing, general advertising not specifically targeted at
the Company employees shall not violate the foregoing, nor shall serving as a
reference upon request with regard to an entity with which she is not
affiliated.

17



--------------------------------------------------------------------------------



 



     5.3 Confidential Information.
          (a) “Confidential Information” shall mean all proprietary or
confidential records and information, including, but not limited to, information
related to the Company’s relationships with clients (such as, without
limitation, pricing information, marketing plans, budgets, designs,
methodologies, products, client preferences and policies, and identity of
appropriate personnel of clients with sufficient authority to influence a shift
in suppliers), information related to development, marketing, purchasing,
acquisitions, organizational matters, strategic matters, financial matters,
managerial and administrative matters, production, distribution and sales,
distribution methods, data, specifications, technologies, methods and
methodologies, and processes (including the Transferred Property as hereinafter
defined) presently owned or at any time hereafter developed by Company, or its
agents, consultants, or otherwise on its behalf, or used presently or at any
time hereafter in the course of the business of Company, that are not otherwise
part of the public domain.
          (b) Executive hereby sells, transfers and assigns to Company, or to
any person or entity designated by Company, all of Executive’s entire right,
title and interest in and to all inventions, ideas, methods, developments,
disclosures and improvements (the “Inventions”), whether patented or unpatented,
and copyrightable material, and all trademarks, trade names, all goodwill
associated therewith and all federal and state registrations or applications
thereof, made, adopted or conceived by solely or jointly, in whole or in part
while an employee of the Company which (i) relate to methods, apparatus,
designs, products, processes or devices sold, leased, used or under construction
or development by Company or (ii) otherwise relate to or pertain to the
business, products, services, functions or operations of the Company
(collectively, the “Transferred Property”). Executive shall make adequate
written records of all Inventions, which records shall be Company’s property and
shall communicate promptly and disclose to Company, in such forms Company
requests, all information, details and data pertaining to the aforementioned
Inventions. Whether during the term of this Agreement or thereafter, Executive
shall execute and deliver to Company (at Company expense) such formal transfers
and assignments and such other papers and documents as may be reasonably
required of Executive to permit Company, or any person or entity designated by
Company, to file and prosecute patent applications (including, but not limited
to, records, memoranda or instruments deemed necessary by Company for the
prosecution of the patent application or the acquisition of letters patent in
the United states, foreign counties or otherwise) and, as to copyrightable
material, to obtain copyrights thereon, and as to trademarks, to record the
transfer of ownership of any federal or state registrations or applications.
          (c) All Confidential Information is considered secret and will be
disclosed to the Executive in confidence, and Executive acknowledges that, as a
consequence of Executive’s employment and position with Company, Executive may
have access to and become acquainted with Confidential Information. Except in
the performance of Executive’s duties as an employee of Company, Executive shall
not, during the term and at all times thereafter, directly or indirectly for any
reason whatsoever, disclose or use any such Confidential Information. All
records, files, drawings, documents, equipment and other tangible items (whether
in electronic form or otherwise), wherever located, relating in any way to or
containing Confidential Information, which Executive has prepared, used or
encountered or shall in the future prepare, use or encounter, shall be and
remain Company’s sole and exclusive property and shall be included in

18



--------------------------------------------------------------------------------



 



the Confidential Information. Upon termination of this Agreement, or whenever
requested by Company, Executive shall promptly deliver to Company any and all of
the Confidential Information and copies thereof, not previously delivered to
Company, that may be in the possession or under the control of the Executive.
The foregoing restrictions shall not apply to the use, divulgence, disclosure or
grant of access to Confidential Information to the extent, but only to the
extent, (i) expressly permitted or required pursuant to any other written
agreement between Executive and Company, (ii) such Confidential Information has
been publicly disclosed (not due to a breach by the Executive of Executive’s
obligations hereunder),or is otherwise generally known in the industry, or
(iii) the Executive is required to disclose Confidential Information by or to
any court of competent jurisdiction or any governmental or quasi-governmental
agency, authority or instrumentality of competent jurisdiction, provided,
however, in the case of (iv) that the Executive shall, prior to any such
disclosure, immediately notify Company of such requirements and provided
further, however, that the Company shall have the right, at its expense, to
object to such disclosures and to seek confidential treatment of any
Confidential Information to be so disclosed on such terms as it shall determine.
The Company acknowledges that the Executive has worked in the industry or
related industries and information already known by her shall not be treated as
Confidential Information hereunder.
     5.4 Acknowledgement; Remedies; Survival of this Agreement.
          (a) Executive acknowledges that violation of any of the covenants and
provisions set forth in Section 5 of this Agreement may cause Company
irreparable damage and agrees that Company’s remedies at law for a breach or
threatened breach of any of the provisions of this Section 5 would be inadequate
and, in recognition of this fact, in the event of a breach or threatened breach
by Executive of any of the provisions of this Agreement, it is agreed that, in
addition to the remedies at law or in equity, Company shall be entitled, without
the posting of a bond, to equitable relief in the form of specific performance,
a temporary restraining order, temporary or permanent injunction, or any other
equitable remedy which may then be available for the purposes of restraining
Executive from any actual or threatened breach of such covenants. Without
limiting the generality of the foregoing, if Executive breaches Section 5.2 in
any material respect, such breach will entitle Company (i) to terminate its
obligations to make further payments otherwise required under this Agreement,
provided, however, that such termination shall occur only after the Company has
provided the Executive at least ten (10) business days notice of the
circumstances of such breach and, only if such breach is curable, Executive has
failed to cure such breach within such ten (10) business day period, (ii) to
enjoin Executive from disclosing any Confidential Information to any Competing
Business, in the case of a breach of Section 5.2(a) to enjoin any Competing
Business from retaining Executive or using any such Confidential Information,
and to enjoin Executive from rendering personal services to or in connection
with any Competing Business in violation of the terms of this Agreement, and
(iii) and to seek to recover damages. The rights and remedies hereunder are
cumulative and shall not be exclusive, and the Company shall be entitled to
pursue all legal and equitable rights and remedies and to secure performance of
the obligations and duties of the Executive under this Agreement, and the
enforcement of one or more of such rights and remedies by the Company shall in
no way preclude the Company from pursuing, at the same time or subsequently, any
and all other rights and remedies available to it.

19



--------------------------------------------------------------------------------



 



     (b) The provisions of this Section 5 shall survive the termination of
Executive’s employment with Company.
6. MISCELLANEOUS
     6.1 Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in Rochester,
New York, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The parties consent to the
authority of the arbitrator, if the arbitrator so determines, to award fees and
expenses (including legal fees) to the prevailing party in the arbitration,
subject to the limitations contained in Section 6.8. Notwithstanding the
foregoing, Company shall be entitled to enforce the provisions of Section 5
hereof through proceedings brought in a court of competent jurisdiction as
contemplated by Section 6.7 hereof. Any award of fees and expenses (including
legal fees) shall be paid within sixty (60) days of the award.
     6.2 Severability; Reasonableness of Agreement. If any term, provision or
covenant of this Agreement or part thereof, or the application thereof to any
person, place or circumstance shall be held to be invalid, unenforceable or void
by an arbitrator or court of competent jurisdiction, the remainder of this
Agreement and such term, provision or covenant shall remain in full force and
effect, and any such invalid, unenforceable or void term, provision or covenant
shall be deemed, without further action on the part of the parties hereto,
modified, amended and limited, and the arbitrator or court shall have the power
to modify, amend and limit any such term, provision or covenant, to the extent
necessary to render the same and the remainder of the Agreement valid,
enforceable and lawful.
     6.3 Key Employee Insurance. Company in its sole discretion shall have the
right at its expense to purchase insurance on the life of Executive, in such
amounts as it shall from time to time determine, of which Company shall be the
beneficiary. Executive shall submit to such physical examinations as may
reasonably be required and shall otherwise cooperate with Company in obtaining
such insurance.
     6.4 Assignment; Benefit. This Agreement shall not be assignable by
Executive, other than Executive’s rights to payments or benefits hereunder,
which may be transferred only by will or the laws of descent and distribution.
Upon Executive’s death, this Agreement and all rights of Executive hereunder
shall inure to the benefit of and be enforceable by Executive’s beneficiary or
beneficiaries, personal or legal representatives, or estate, to the extent any
such person succeeds to Executive’s interests under this Agreement. No rights or
obligations of Company under this Agreement may be assigned or transferred
except to any successor to the Company’s business and/or assets (by merger,
purchase of stock or assets, or otherwise) which, to the extent not otherwise
automatically provided by operation of law, expressly assumes and agrees to
perform this Agreement in the same manner and to the same extent that Company
would be required to perform if no such succession had taken place.
     6.5 Notices. All notices hereunder shall be in writing and shall be deemed
sufficiently given (i) if hand-delivered, on the date of delivery, (ii) if sent
by documented overnight delivery service, on the first business day after
deposit with such service for overnight

20



--------------------------------------------------------------------------------



 



delivery, and (iii) if sent by registered or certified mail, postage prepaid,
return receipt requested, on the third business day after deposit in the U.S.
mail, in each case addressed as set forth below or at such other address for
either party as may be specified in a notice given as provided herein by such
party to the other. Any and all service of process and any other notice in any
such action, suit or proceeding shall be effective against any party if given as
provided in this Agreement; provided that nothing herein shall be deemed to
affect the right of any party to serve process in any other manner permitted by
law.
If to Company:
Harris Interactive Inc.
135 Corporate Woods
Rochester, New York 14623
Attention: Chief Legal Officer
With A Copy To:
Beth Ela Wilkens, Esq.
Harris Beach PLLC
99 Garnsey Road
Pittsford, New York 14534
If to Executive:
Kimberly Till at her residence address as shown in the records of the Company
With A Copy To:
Michael Sirkin
Proskauer Rose LLP
1585 Broadway
New York, New York 10036-8299
     6.6 Entire Agreement; Modification. This Agreement constitutes the entire
agreement between the parties hereto with respect to the matters contemplated
herein and supersedes all prior agreements and understandings with respect
thereto. No amendment, modification, or waiver of this Agreement shall be
effective unless in writing. Neither the failure nor any delay on the part of
any party to exercise any right, remedy, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power, or privilege with respect to such
occurrence or with respect to any other occurrence.
     6.7 Governing Law. This Agreement is made pursuant to, and shall be
construed and enforced in accordance with, the laws of the State of Delaware and
the federal laws of the United States of America, to the extent applicable,
without giving effect to otherwise applicable principles of conflicts of law.
Subject to Section 6.1 of this Agreement, the parties hereto

21



--------------------------------------------------------------------------------



 



expressly consent to the jurisdiction of any state or federal court located in
the State of New York, and to venue therein, and consent to the service of
process in any such action or proceeding by certified or registered mailing of
the summons and complaint therein directed to Executive or Company, as the case
may be, at its address as provided in Section 6.5 hereof.
     6.8 Prevailing Party. Should either party breach the terms of this
Agreement, the prevailing party who seeks to enforce the terms and conditions of
this Agreement shall be entitled to recover its attorneys fee and disbursements;
provided, however, that no award for legal fees or other fees and expenses shall
be made against Executive unless the arbitrator or court, as applicable, finds
that the Executive’s position was frivolous or taken in bad faith.
     6.9 Indemnification. The Company shall indemnify Executive to the maximum
extent permitted by law (including advancement of legal fees) against any claim
with regard to any action or inaction taken by Executive in the good faith
performance of her duties as an officer or director of the Company or any
Affiliate or as a fiduciary of any benefit plan of either, except with respect
to any action or inaction by Executive in breach of this Agreement which shall
be covered by Section 6.8. The Company shall cover Executive with directors and
officers insurance at no lesser a level that at which it covers any other
current officer or director, including without limitation any tail coverage
after a Change in Control. This provision shall survive any termination of
employment while any potential of liability of Executive exists.
     6.10 Headings; Counterparts; Interpretation.
          (a) The headings of paragraphs in this Agreement are for convenience
only and shall not affect its interpretation.
          (b) This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original and all of which, when taken
together, shall be deemed to constitute the same Agreement.
          (c) The Company and the Executive each acknowledge that it has been
represented by legal counsel in the negotiation and drafting of this Agreement,
that this Agreement has been drafted by mutual effort, and that no ambiguity in
this Agreement shall be construed against either party as draftsperson.
     6.11 Further Assurances. Each of the parties hereto shall execute such
further instruments and take such other actions as the other party shall
reasonably request in order to effectuate the purposes of this Agreement.
     IN WITNESS WHEREOF, this Agreement has been executed and delivered as of
the date first above written.
[Signature Pages Follow]

22



--------------------------------------------------------------------------------



 



            HARRIS INTERACTIVE INC.
      By:   /s/ George Bell         George Bell        Chairman of the Board   
 

23



--------------------------------------------------------------------------------



 



                  /s/ Kimberly Till             KIMBERLY TILL           

24



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE
     In consideration of the benefits provided under an Employment Agreement
(“Agreement”) effective as of _______ by and between Kimberly Till (“Executive”)
and Harris Interactive Inc. (“Harris”), Executive hereby releases Harris and its
employees, officers, directors, attorneys, affiliates, subsidiaries, successors
and assigns, from any and all claims, causes of action, and/or liabilities of
any kind or nature whatsoever, known or unknown, at law, in equity, or
otherwise, that may have occurred at any time up to the date hereof, arising
from her employment relationship with Harris or as a result of the parties’
agreement to modify and end the employment relationship, including, without
limitation, any and all claims arising under any federal, state or local laws,
rules or regulations pertaining to employment or pay or benefit practices,
including, but not limited to, claims under the Age Discrimination in Employment
Act, Older Workers’ Benefit Protection Act, Equal Pay Act, Title VII of the
Civil Rights Act of 1964, as amended, Fair Labor Standards Act, Americans with
Disabilities Act, the Employee Retirement Income Security Act (ERISA), Family
and Medical Leave Act (FMLA), New York State Human Rights Law, New York Labor
Law and any other provisions relating to employment or pay or benefit practices,
or relating to discrimination on the basis of race, creed, color, age, sex,
national origin, disability, or arrest record, and Executive hereby agrees not
to asset such claims or causes of action for monetary damages; provided,
however, that Executive is not releasing any claims other than those expressly
released hereby. Without limiting the foregoing proviso, Executive is not
releasing any claims (i) arising from or relating to the breach of the Agreement
or any document executed in connection therewith, or breach of any agreement
covering equity grants (stock options, restricted stock, or otherwise) made to
Executive prior to the date hereof, (ii) arising from or relating to any rights
Executive may have to indemnity, contribution, advancement of legal fees or
directors and officers liability insurance in connection with actions,
proceedings, or investigations, (iii) to enforce vested rights under pension,
benefit, or insurance plans, policies, programs or arrangements, or (iv) arising
out of or relating to Executive’s status as a director or shareholder of Harris.
     In the event that Executive brings a claim which is determined by a court
of law to have been released by the terms of this Release, she understands and
agrees that, unless otherwise expressly prohibited by law or regulation, she
will be required to reimburse the defending parties for their reasonable
attorneys’ fees in connection with their defense of any such claim.
     Executive acknowledges that she has been advised to consult with legal
counsel prior to signing this Release. Executive further understands and agrees
that she is being provided with twenty-one (21) calendar days after her
Termination Date (as defined in the Agreement) to consider the terms of this
Release, and that this Release will expire and become null and void if it is not
executed and returned before the end of the twenty-one (21) calendar-day period.
Executive further understands and agrees that she shall have the right to
execute this Release at any time before the expiration of the twenty-one
(21) calendar-day period, and that if she does so, she agrees that she has
thereby waived the remainder of that twenty-one (21) day period. Finally,
Executive acknowledges and agrees that after executing this Release, she has the
right to revoke her acceptance of this Release by delivering a written
revocation within seven (7) calendar days after her execution of the Release,
provided such revocation is received within said seven (7) day period by legal
counsel for Harris: Beth Ela Wilkens, Harris Beach PLLC, 99

25



--------------------------------------------------------------------------------



 



Garnsey Road, Pittsford, New York, 14534. This Release shall become effective
only after it has been executed by Executive and only after the seven (7) day
revocation period has expired without revocation by Executive.
          IN WITNESS WHEREOF, Executive has executed and delivered this Release
as of the date shown below.

                        Kimberly Till           

                 
STATE OF
      )       
 
               
 
      )SS.:    
COUNTY OF
      )       
 
               

     On the ______ day of ___ in the year 20___ before me, the undersigned, a
notary public in and for said state, personally appeared Kimberly Till,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that she executed the same in her capacity, and that by her
signature on the instrument, the individual executed the instrument.

                        Notary Public           

26